Citation Nr: 1308571	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-30 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, denying the claims currently on appeal.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

During the pendency of this appeal, the Veteran was granted service connection for PTSD in a May 2010 Decision Review Officer decision.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that she is entitled to service connection for disorders of the knees, bilaterally.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Initially, the Board notes that the Veteran testified in October 2012 that she began receiving treatment for her knees within a year of her separation from active duty in either 1986 or 1987 at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois.  The record does not reflect that any attempt has been made to obtain records of VA treatment at the Jesse Brown VAMC since 1986.  All necessary steps should be taken to obtain any records of treatment from this facility dating back to 1986.  

In addition, the Veteran was afforded a VA examination of the left knee in November 2009.  It is unclear why this examination was limited to the left knee only.  Regardless, the Veteran must be scheduled for an additional VA examination of both of her knees before appellate review may proceed.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The examination report reflects that the Veteran had no disability of the left knee and that she had not received any medical treatment for her left knee since her discharge from service.  However, the Veteran was wearing a brace on each knee at the time of her October 2012 hearing, suggesting that there may in fact be a disability of either one or both knees.  The Veteran has also submitted a private X-ray report dated February 2011 from the St. Bernard Hospital and Healthcare Center, reflecting degenerative changes of both knees.  This is further evidence of a current disability of both knees.  

The Veteran also testified in October 2012 to receiving treatment for her knees from VA as early as 1986 or 1987, calling into question the examiner's assertion that the Veteran had not received any treatment for her knees since her separation from active duty in 1986.  Therefore, the Veteran should be scheduled for a new VA examination to determine whether she suffers from a current disability of either knee.  This examiner must take into consideration the Veteran's assertion of chronic symptomatology since her separation from active military duty.  

Accordingly, the case is REMANDED for the following action:

1.  The Appeals Management Center (AMC) should contact the Jesse Brown VAMC in Chicago, Illinois, and request records of treatment for this Veteran dating back to either 1986 or 1987.  These records should be incorporated into the Veteran's claims file - either physically or electronically.  If no records can be located, the Veteran should be notified of this fact and this should be thoroughly documented in the claims file.  

2.  After completion of the above, the Veteran should be scheduled for a VA examination to determine whether she suffers from a current disability of either the right knee or the left knee.  Her claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination.  The examination report should reflect review of these items and the examiner should consider and discuss the private X-ray report of February 2011.  

The examiner is asked to perform all indicated tests and studies and describe in detail any chronic disability(s) of either knee.  For each disability diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  In formulating each opinion, the examiner should consider and discuss the Veteran's reports of repetitive jumping during military service, as well as her contention of chronic pain since military service.  

A complete rationale must be provided for all opinions offered.  

3.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


